DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-18 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 09/13/2022 are acknowledged.  Claims 7, 10, 14-18 remain withdrawn, as being drawn to an unelected invention. Claims under consideration in the instant office action are claims 1-6, 8-9, and 11-13.
 Applicants' arguments, filed 09/13/2022, have been fully considered and they are deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ashworth et al. (Synthetic Antimalarials. Part XXIV. Some 2-Phenylureido- and 2-Phenylthioureido-4-dialkylarninoalkylarnino-6-methylpyrimidines., Journal of the Chemical Society, 1948, 0, pp. 581-586).
Ashworth is drawn towards the synthesis of pyrimidine compounds as antimalarial compounds (pg. 581, first paragraph).  Ashworth teaches the following compound, N-(4-Chlorophenyl)-N'-[4-[[3-(diethylamino)propyl]amino]-6-methyl-2-pyrimidinyl]urea, wherein the following definitions of Formula (IIA) apply: n is 0; R2 and R3 are H; R4 is Cl; R5 is CH3; R6 is -(C(R14)(R15))mN(R11)(R12); R11 and R12 are CH2CH3; R14, and R15 are H; m is 3; R10 is H (pg. 582):


Therefore, the reference is deemed to anticipate the instant claims above.


Allowable Subject Matter
Claims 6, 11, and 12 appear free of the prior art.
The following is a statement of reasons for the indication of allowable subject matter: claims 6, 11, and 12 recite compounds of Formula (IIA) which are not obvious or anticipatory over the prior art.

Conclusion
Claims 1-5, 8-9, and 13 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW P LEE/Examiner, Art Unit 1628                                                                                                                                                                                                        

/JARED BARSKY/Primary Examiner, Art Unit 1628